Citation Nr: 1534260	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to September 14, 2011, for the grant of service connection for carpal tunnel syndrome, left upper extremity.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve, with a period of active duty in support of Operation Iraqi Freedom from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted the Veteran's claim for entitlement to service connection for carpal tunnel syndrome, left upper extremity, and assigned a 10 percent disability rating effective September 14, 2011.  

The grant of service connection for left upper extremity carpal tunnel syndrome in the January 2012 rating decision resulted in the Veteran having a combined disability rating of 70 percent, effective from September 14, 2011.  Prior to this date, based on the ratings assigned for her other service-connected disabilities, the Veteran's combined rating was 60 percent, effective from January 29, 2009.  The Veteran has expressed her desire to appeal the effective date of her increased combined rating of 70 percent, asserting that the increase in payment should be effective from January 29, 2009.   Based on her assertions, the Veteran essentially seeks an earlier effective date for the grant of service connection for her carpal tunnel syndrome disability, which, in turn, would determine the effective date of the increased combined rating of 70 percent.  Therefore, the Veteran's appeal for an earlier effective date for the "date of pay" and the issue of an earlier effective date for her left upper extremity disability are one and the same, and the Board may proceed with the adjudication below.


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for carpal tunnel syndrome, left upper extremity, which was received by VA on September 14, 2011; there is nothing in the record prior to September 14, 2011 which could be construed as an informal claim for service connection for carpal tunnel syndrome, left upper extremity, or service connection for any other left upper extremity neurological disability.

2.  The Veteran separated from active duty in January 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to September 14, 2011, for the grant of service connection for carpal tunnel syndrome, left upper extremity, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

When considering the evidence of record under the law and regulations cited above, the Board concludes that an effective date prior to September 14, 2011, for the award of service connection for carpal tunnel syndrome, left upper extremity, is not warranted.  

As an initial matter, the Veteran's service records verify that she separated from her period of active duty in January 2009 and that her service-connected left upper carpal tunnel syndrome disability was incurred during said service.

The record shows the Veteran subsequently submitted an Application for Compensation and/or Pension seeking service connection for left upper extremity carpal tunnel syndrome that was received by VA on September 14, 2011, more than two years following her separation.  The record does not include any communications from the Veteran that can be construed as a formal or informal claim for the disability prior to this date.  

As the Veteran's claim for service connection was not received within one year of separation from active service, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the later date is September 14, 2011, the date on which VA received the Veteran's claim for service connection for left upper extremity carpal tunnel syndrome.  The record does not show that she filed a prior claim for this disability.  Therefore, under VA regulations, there is no basis to assign an earlier effective date in this instance.

Although VA and service medical records dated prior to September 2011 demonstrate complaints and treatment for hand pain and include a diagnosis of carpal tunnel syndrome, there is nothing documented in these records which communicates an intent to apply for benefits under the laws administered by VA which might qualify as an informal claim under 38 C.F.R. § 3.155.  

The Board also acknowledges that the Veteran filed claims in January 2009 seeking service connection for mild concussion (memory loss), eczema, a neck condition, and asthma, she appealed some of these claims, and the appealed issues were later granted.  At that time, however, the Veteran did not indicate a desire to seek service connection for a left upper extremity disorder or assert symptomatology which could reasonably be interpreted as a formal or informal claim for such a disability.  Moreover, by the Veteran's own account on her February 2013 substantive appeal, her January 2009 claims were filed for her asthma, eczema, and cervical spine disabilities.  She did not assert, nor does the record reflect, that she also included a claim for left arm carpal tunnel syndrome in her January 2009 application for benefits.  Thus, the Veteran has herself acknowledged that her January 2009 claims did not include the issue of service connection for left upper extremity carpal tunnel syndrome.

Instead, the Veteran has claimed that her combined disability rating of 70 percent, which includes the rating assigned for her left upper extremity disability, should be effective from January 2009, the date upon which she first filed claims for service connection.  

Here, the Board notes that the Veteran's combined disability rating is assigned based on the mathematical application of the Combined Ratings Table in 38 C.F.R. § 4.25 to the disability ratings assigned for the Veteran's specific service-connected disabilities.  The combined rating is determined from the effective date that each individual disability was awarded.

As determined above, September 14, 2011, is the appropriate effective date for the award of service connection for the Veteran's left arm carpal tunnel syndrome because she did not file a claim for this disability prior to this date.  Therefore, the 10 percent rating assigned for the disability can only be considered for purposes of calculating her combined rating from September 14, 2011.  Essentially, because an earlier effective date for the award of service connection for left upper extremity carpal tunnel syndrome is not warranted, the rating assigned for the disability cannot be considered in determining the Veteran's combined rating for the period from September 29, 2009, to September 13, 2011.

In summary, the evidence does not reflect that a formal or an informal claim was made for entitlement to service connection for carpal tunnel syndrome, left upper extremity, prior to the September 2011 date VA received the relevant application.  As the effective date of the grant of service connection is the latter of the date of receipt of the claim or the date entitlement arose, and the Veteran's currently-assigned effective date is the date the claim was received, no earlier effective date is available.  

For the foregoing reasons, entitlement to an effective date prior to September 14, 2011, for the grant of service connection for carpal tunnel syndrome of the left upper extremity is not warranted.







	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to September 14, 2011 for the grant of service connection for carpal tunnel syndrome, left upper extremity, is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


